—Motion by the respondent for reargument of an opinion and order of this Court dated December 26, 2000, which disbarred him upon his conviction of a felony, and, upon reargument, granting him a hearing before discipline is imposed or, in the alternative, for leave to appeal to the Court of Appeals from the opinion and order of this Court.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the motion is granted to the extent that reargument is granted and, upon reargument, this Court’s opinion and order dated December 26, 2000 (279 AD2d 223), disbarring the respondent is recalled and vacated; and it is further, Ordered that pursuant to Judiciary Law § 90 (4) (f) the respondent is immediately suspended from the practice of law as a result of his conviction of a serious crime, and continuing until further order of this Court; and it is further,
Ordered that the respondent shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see, 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, during the period of suspension and until further order of this Court, the respondent is commanded to desist and refrain from (1) practicing law in any form, either as principal or agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that the Grievance Committee for the Tenth Judicial District is hereby authorized to institute and prosecute a disciplinary proceeding in this Court, as petitioner, against the respondent based on his conviction of a serious crime; and it is further,
Ordered that Grace D. Moran, Chief Counsel to the Grievance Committee for the Tenth Judicial District, North Shore Atrium, #11, 6900 Jericho Turnpike, Suite 102 LL, Syosset, *680N. Y. 11791, is hereby appointed as attorney for the petitioner in such proceeding; and it is further,
Ordered that within 30 days of the date of this order, the petitioner shall serve a petition on the respondent and the Special Referee, and shall file a copy of the same in the office of the clerk of this Court; and it is further,
Ordered that within 10 days after service upon him of the petition, the respondent shall serve an answer upon the petitioner and the Special Referee, and shall file a copy of the same in the office of the clerk of this Court; and it is further,
Ordered that the issues raised by the petition and any answer thereto are referred to the Honorable Joseph A. Esquirol, Jr., a retired Judge of the Family Court, Kangs County, P.O. Box 842, 1350 Lupton Point Road, Mattituck, N. Y. 11952, as Special Referee to hear and report. Bracken, P. J., O’Brien, Ritter, Altman and Krausman, JJ., concur.